     Case 6:18-cv-00049-JRH-BWC Document 29 Filed 01/13/21 Page 1 of 2



                                                                                                   FILED
                                                                                        John E. Triplett, Acting Clerk
                                                                                         United States District Court

                      IN THE UNITED STATES DISTRICT COURT                           By CAsbell at 11:24 am, Jan 13, 2021
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


    QUENTIN A. DOOLEY,

                Plaintiff,                                  CIVIL ACTION NO.: 6:18-cv-49

         v.

    DR. HEINS; and DR. BROOME,

                Defendants.


                                            ORDER

        This matter is before the Court on the United States Marshals Service’s Unexecuted

Returns as to Defendants. 1 Doc. 28. On January 21, 2020, this Court ordered service of

Plaintiff’s Complaint upon Defendants and advised each Defendant of his duty to avoid

unnecessary costs when service is executed. Doc. 23. The Court noted a defendant “who fails to

comply with the request for waiver must bear the costs of personal service unless good cause can

be shown for the failure to return the waiver.” Id. at 9 (citing Fed. R. Civ. P. 4(d)(2)). The

United States Marshals Service initially sent the service waiver to Defendants on January 23,

2020, and the certified mail card was returned, signed by “B. Lane,” on January 27, 2020.

Doc. 26. However, the waivers were returned as unexecuted on August 1, 2020, and were filed

on August 6, 2020. Id.

        Accordingly, the Court ordered the United States Marshals Service to personally serve

Defendants with a copy of the January 21, 2020 and October 2, 2020 Orders within 30 days of



1
        The Court notes these Unexecuted Returns should apply to both Defendants and DIRECTS the
Clerk of Court to update the docket accordingly.
  Case 6:18-cv-00049-JRH-BWC Document 29 Filed 01/13/21 Page 2 of 2




the October 2, 2020 Order, if practicable. Doc. 27 at 1. The Court also instructed Plaintiff to

provide any information he might have regarding Defendants’ whereabouts to the United States

Marshals Service. Id. at 2. The Marshals Service signed Returns for both Defendants, dated

December 18, 2020, with the notations: “Unexecuted-Not Sufficient [Personal Identifiable

Information].” Doc. 28 at 1, 2.

       Consequently, the Court ORDERS Plaintiff to provide any information regarding

Defendants’ whereabouts or any additional personally identifiable information for Defendants to

the United States Marshals Service and this Court within 30 days of this Order. The Court

forewarns Plaintiff his failure to provide any additional information for the effectuation of

service or to otherwise respond to this Order will result in the recommended dismissal of his

cause of action based on failure to follow a Court Order and failure to prosecute.

       SO ORDERED, this 13th day of January, 2021.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 2
